Aidis, J.
The Compiled Statutes, chap. 35, § 16, provides that where twelve of the grand jury shall find a bill, the foreman shall write thereon “ a true bill.” In this case the foreman wrote “ a true bill, Ira Allen,” but omitted the word “foreman.”
We do not think the word foreman is required to be added to the signature of that officer’s name. The court appoint the fore-* man, and the appointment should in all cases be made a matter of record, so that an inspection of the records will always show who is the foreman.
No mischiefs are likely to ensue from omitting the word. The grand jury present their bills in open court, the court knows that they are presented by the foreman with the approval of the body of the jury, the clerk enters upon the back of the indictment a minute of its being duly presented and filed. These seem to us the sufficient safeguards, and to which the official signature of the foreman would add nothing.
As we understand the bill of exceptions, it appears that Ira Allen’s name “was indorsed by hint” on the indictment, and it is admitted he was the foreman.
The judgment of the county court is affirmed.